OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                                 AUSTIN




                                                       i
     Xoonorable Xarlon Y. Srown, President
     Texas Sate 3onrd of L:edical sxarainors ~;~---'-.
                                                    ',, .,
                                                   -->
                                              :
     City Xational rtank :Quilding
     i:;exia,Zaxae
                                          _-.
     3ear sir:                   OpiniowEo.     64579
                                 ice: Qaan e lioenoe certifioato
                                      I lcgally'be Laeued by the
                                     '~ ?ems Statw3oard   of ::edioal
                                       "&xantineramithout the signa-
                                        tares oS'ita entire mmber-
                             ,.,        s.'lip? We member being *un-
                            ,,.'
                          ,/~ /-        able't0  sign.


               This wili a&owl&&       reoeipt of your letter of
     reoent date requeotlng the opinion   of this depertment on
     the above stated questiom   20 r;uote in snrt from your letter
     RS followel,,.~ I.~~




..           “~~
              --TJ& er 'th~laa rs6g&&tiag the dfitlea of
              oe;nbera, each 20ard nanbar llust sign “Yhe
          5.h.s
          license certificates issued to the e0OtOSS w%O
          -pass the written exstinatlon and t.kose who are
          accepted by rociprccity -iiithother states. Zr.
          ;~'?.illi~s
                    is not able to attend the iiiaetine,s
                                                        and
Zion. :..arlon Ii. Erown, ;-age 8


        cannot sign the license  oertifioates of the
        applicants.  'This fact was disoussed at the
        last Zoerd Seeting, and, as i'resldsnt, I ~vas
        requested to secure a ruling from you . . .I'

          The only statutory law we haYe iouud in the manner
of how the oertificatee are to be iseued to dootors who haoe
passed the -grescribed examinations is Article 4503, i&vised
Civil Statutes. The pertinent portion thereof protides:
             n     . All certitiostes shall be atteeted
        bo the's~al of the %oard and sisnod bv 311 mem-
        b&s of the 3oard, or a ouorum thereof . . .*
        (Uudersooring ours)

             Artfole 14, ZeYised Civil Statutes,      grorides:

             The majority of any lsgally constituted
        board OT oommission, uuless otherwise speciric-
        ally provided, shall constitute a quorum for the
        transaction of business.*     .

          There fs no provision speoifioally ;roviding as to
the number oonstltuting a quorum of the Eoard of xedical Zx-
aminers.

            Your   question   therefore is answered inthe         nffirma-
tive.


                                          Yours    very   truly